651 F.2d 1233
81-1 USTC  P 9437
William and Joyce MAGILL, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.andMALAG TUBE SPECIALTIES, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 79-1306, 79-1307.
United States Court of Appeals,Sixth Circuit.
April 28, 1981.

1
D. Alden Newland, Honolulu, Hawaii, for appellant.


2
M. Carr Ferguson, Wm. S. Estabrook, III, Asst. Atty. Gen., Ronald A. Dweck,* Tax Division, U. S. Dept. of Justice, Washington, D. C., Stuart E. Seigel, Chief Counsel Internal Revenue Service, Washington, D. C., Lester Stein, Philip I. Brennan, Washington, D. C., for appellee.

ORDER

3
Before WEICK and BROWN, Circuit Judges and NEWBLATT, U. S. District Judge.**


4
Upon consideration of the briefs, record and arguments of counsel in these consolidated appeals, we are of the opinion that the findings of fact of the Tax Court are supported by substantial evidence and are not clearly erroneous and that its conclusions of law are correct.


5
It is therefore ordered that the decisions of the Tax Court in each appeal be and it is hereby affirmed.  70 T.C. 465.



*
 Also David E. Carmack


**
 The Honorable Stewart A. Newblatt, United States District Judge, Eastern District of Michigan, sitting by designation